Citation Nr: 0326460	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for purposes of health care under 
Chapter 17 of Title 38, United States Code.  

2.  Entitlement to service connection for bilateral hearing 
loss for purposes of health care under Chapter 17 of Title 
38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active military service from January 1970 
to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the Pittsburgh, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 2003, a hearing was held in Pittsburgh, 
Pennsylvania, over which the undersigned Veterans Law Judge 
presided.  A copy of the transcript has been associated with 
the claims file.


FINDINGS OF FACT

1.  The appellant was discharged from active service on March 
8, 1972 for the good of the service and given an undesirable 
discharge in order to escape trial by general courts-martial.  

2.  The appellant's character of discharge constitutes a bar 
to entitlement to VA health care under Chapter 17.  


CONCLUSION OF LAW

The appellant's character of discharge is considered a bar to 
VA benefits, including eligibility for health care under 
Chapter 17 of Title 38, United States Code.  38 U.S.C.A. §§ 
101, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.360 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence shows appellant was charged with illegal 
possession of a dangerous drug (binoctal containing 
amobarbital and secobarbital) and illegal possession of a 
habit forming drug (heroin) in March 1971.  A Special Courts-
Martial Order, Number 19, shows he underwent a courts-martial 
proceeding in May 1971 and was convicted of these charges.  
He was sentenced to be confined at hard labor for five 
months, which began on May 29, 1971.  This sentence was 
approved in July 1971.  A Special Courts-Martial Order, 
Number 602, shows his remaining sentence of confinement was 
remitted, effective September 29, 1971, and his rank of 
private 
E-2 restored.  

A February 1972 Charge Sheet, DD Form 458, shows appellant 
was charged with being absent without leave from on or about 
October 12, 1971 until on or about December 30, 1971.  He was 
also charged with being absent without leave from on or about 
January 7, 1972 until on or about February 5, 1972.  The 
Charge Sheet shows he was confined in the stockade on 
February 7, 1972.  

The evidence shows appellant requested a discharge for the 
good of the service under the provisions of Chapter 10, AR 
635-200, in lieu of facing a courts-martial proceeding for 
desertion.  Appellant acknowledged in writing that he had not 
been coerced with respect to the request for discharge and 
that he had fully consulted with legal counsel in this matter 
on February 24, 1972.  He also acknowledged that he could be 
discharged under other than honorable conditions and 
furnished an Undesirable Discharge Certificate.  He 
acknowledged that with such a discharge he would be deprived 
of many or all Army benefits and may be ineligible for many 
or all benefits administered by VA.  

The evidence shows appellant's commanding officers 
recommended approval of his request for discharge for the 
good of the service.  They found that his conduct had 
rendered him triable by courts-martial under circumstances 
that could have lead to a bad conduct or dishonorable 
discharge.  

They found that, based on his prior record, punishment could 
be expected to have only minimal rehabilitative effect and a 
total lack of any ultimate benefit to the Army or society 
accomplished.  They also found that there did not appear to 
be any reasonable grounds to believe that appellant was 
mentally defective, deranged or abnormal at that time or 
during the time of his misconduct.  Later that month, his 
request was approved and he was discharged for the good of 
the service under the provisions of Chapter 10, AR 635-200, 
effective March 8, 1972.  He was furnished an Undesirable 
Discharge Certificate, DD Form 258A.  

A February 9, 1972 medical separation examination report 
shows that a psychiatric examination was normal at that time.  
A Statement of Medical Condition, DA Form 3082-R, which was 
signed by the appellant on March 8, 1972, stated that there 
had been no change in his medical condition since the medical 
separation examination.  

Appellant filed an application for compensation and pension 
in January 2001 based on bilateral hearing loss.  In a 
statement received in July 2001, appellant also stated he was 
being treated for PTSD.  

In an August 2001 administrative decision the RO determined 
that appellant's character of discharge was a bar to VA 
monetary benefits.  

The post-service private medical records dated in October 
1996 indicate bilateral hearing loss.  The post-service VA 
medical treatment records dated from 2000 through 2002 
include diagnoses of PTSD and bilateral hearing loss.  

At his personal hearing appellant testified that he had been 
discharged from the service under other than honorable 
conditions.  Transcript, p. 3 (April 2003).  He testified 
that he voluntarily went absent without leave and that is why 
he received the other than honorable discharge.  Tr., pp. 6-
7.  He testified that he had applied for an upgraded 
discharge but his application was denied.  Tr., pp. 4-5.  


Criteria

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).  

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18) 
(West 2002); 38 C.F.R. § 3.12(a) (2002).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(18) (West 2002); 38 C.F.R. § 3.12(a) (2002).  

Regulations further provide that a discharge or release for 
certain offenses is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d) (2002).

If a service member is discharged under other than honorable 
conditions due to willful and persistent misconduct, or 
having accepted an undesirable discharge to escape trial by 
general court martial, the individual's discharge or release 
is considered to have been issued under dishonorable 
conditions.  38 C.F.R. §§ 3.12(d)(1), (4) (2002).  

However, a discharge because of a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. § 
3.12(d).  

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2002).  




Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is 
established to the satisfaction of the Secretary that, at the 
time of the commission of an offense leading to a person's 
court-martial, discharge or resignation, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  38 
U.S.C.A. § 5303(b).

Where an individual's discharge or release is considered to 
have been issued under dishonorable conditions under the 
provisions of 38 C.F.R. § 3.12, that individual is not 
eligible for VA benefits other than health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 
3.1(d), 3.12(a), 3.360(a) (2002).  

However, in order to be eligible for health care and related 
benefits authorized by Chapter 17 of Title 38 U.S.C.A., the 
disability must have been incurred or aggravated during 
active service in the line of duty.  38 C.F.R. § 3.360(a) 
(2002).  

Eligibility for such health care and related benefits is 
determined by the same criteria used in determinations of 
service incurrence and in line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360(c) (2002).  
Specifically, such health care and related benefits may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  
38 C.F.R. § 3.360(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of United States Court of appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  




In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  



Recently, the CAFC issued a decision which purports to 
overturn the CAVC's precedents in Karnas and Holliday.  See 
Kuzma v. Principi,__F.3d__, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  However, the Board notes that the CAFC's decision in 
Kuzma appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  In August 2001, the RO 
notified the veteran of the enactment of the VCAA.  The RO 
notified appellant of the types of evidence required to 
substantiate his claim and that VA would obtain such records 
if their release were authorized.  

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).




The duty to notify has thus been satisfied, as appellant has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through the issuance of the August 
2001 administrative decision, the January 2002 rating 
decision and the April 2002 Statement of the Case (SOC), he 
has been given notice of the requirements for character of 
discharge and eligibility for health care services under 
Chapter 17, Title 38, United States Code.  The RO also 
provided appellant with the reasons his claim could not be 
granted based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim with respect to the issues 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records 
and the service personnel records.  The appellant does not 
contend that there are additional service medical or 
personnel records that have not been obtained.  

The appellant has submitted private medical records and the 
RO has obtained all available post-service VA medical 
treatment records pertaining to the claim for eligibility for 
health care services for PTSD and bilateral hearing loss.  

In this case there is no need to obtain any additional 
medical records or provide appellant a VA compensation 
examination.  Appellant has made no allegation that he was 
insane at the time he committed the offenses for which he was 
discharged from active service.  His character of discharge 
precludes payment of VA monetary benefits and also 
eligibility for health care and related benefits authorized 
by Chapter 17 of Title 38 U.S.C.A., even if the claimed 
disabilities were service-related.  In this case, the 
evidence already of record pertaining to appellant's 
character of discharge demonstrates that there exists no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Character of Discharge

The appellant seeks entitlement to certain VA benefits based 
on his character of discharge.  He essentially contends that 
the circumstances surrounding his discharge under other than 
honorable conditions should not be considered dishonorable 
service.  

In this case the Board finds that the appellant requested 
discharge for the good of the service and accepted an 
undesirable discharge in order to escape trial by general 
courts-martial.  

The February 1972 Charge Sheet, DD Form 458, shows appellant 
was charged with being absent without leave from on or about 
October 12, 1971 until on or about December 30, 1971.  It 
also shows he was charged with being absent without leave 
from on or about January 7, 1972 until on or about February 
5, 1972.  In fact, he testified that he voluntarily went 
absent without leave and that is why he received the other 
than honorable discharge.  Tr., pp. 6-7.  

The evidence shows appellant requested a discharge for the 
good of the service under the provisions of Chapter 10, AR 
635-200, in lieu of facing a courts-martial proceeding for 
desertion.  Appellant acknowledged in writing that he had not 
been coerced with respect to the request for discharge and 
that he had fully consulted with legal counsel in this matter 
on February 24, 1972.  He also acknowledged that he could be 
discharged under other than honorable conditions and 
furnished an Undesirable Discharge Certificate.  



The appellant's commanding officers determined that his 
conduct had rendered him triable by courts-martial under 
circumstances that could have lead to a bad conduct or 
dishonorable discharge.  They also determined that there did 
not appear to be any reasonable grounds to believe that 
appellant was mentally defective, deranged or abnormal at 
that time or during the time of his misconduct.  This 
determination is supported by the February 9, 1972 medical 
separation examination report, which shows that a psychiatric 
examination was normal at that time.  

The service record show he was, in fact, discharged for the 
good of the service under the provisions of Chapter 10, AR 
635-200, effective March 8, 1972, and furnished an 
Undesirable Discharge Certificate.  Since appellant was 
discharged under other than honorable conditions due to 
willful and persistent misconduct, or having accepted an 
undesirable discharge to escape trial by general court 
martial, the individual's discharge or release is considered 
to have been issued under dishonorable conditions.  38 C.F.R. 
§§ 3.12(d)(1), (4) (2002).  


Eligibility for Health Care

In this case, the Board has determined that, since appellant 
accepted an undesirable discharge to escape trial by general 
courts martial, his discharge from service is therefore 
considered to have been issued under dishonorable conditions.  

Eligibility for health care and related benefits is 
authorized by Chapter 17 of Title 38, United States Code, 
only when there is no character of discharge bar.  38 C.F.R. 
§ 3.360(c).  

Specifically, such health care and related benefits may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  
38 C.F.R. § 3.360(b) (2002).  

Since appellant's period of service was terminated by a bad 
conduct discharge, the laws and regulations pertaining health 
care and related benefits authorized by Chapter 17 of Title 
38, United States Code, do not permit such health care.  In 
a case such as this, the law, and not the evidence, is 
dispositive of the claim.  Sabonis  v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to service connection for PTSD for purposes of 
health care under Chapter 17 of Title 38, United States Code, 
is denied.  

Entitlement to service connection for bilateral hearing loss 
for purposes of health care under Chapter 17 of Title 38, 
United States Code, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



